Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
2.	Examiner took notice of the remarks and amendments made by applicant filed on
7/23/21.
	Response to Amendment
3.	This office action is in response to Amendment filed on 7/23/21.
Claim 1, 4, 7, 10, 11, 13, 15, 16, 18 and 20 are amended. 
Claims 2, 3, 5, 6, 8, 9, 12, 14, 17 and 19, are canceled .
Claims 21-30 are newly added.
4.	Claims 1, 4, 7, 10-11, 13, 15-16, 18 and 20-30 are pending.

Allowable Subject Matter
5.	Claims 1, 4, 7, 10-11, 13, 15-16, 18 and 20-30 are allowed.
6.	Claims 1, 4, 7, 10-11, 13, 15-16, 18 and 20-30 are considered allowable since prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations having in combination with other features, a method and an apparatus, comprising; a controller; and a latch configured to store data and in electronic communication with the controller and comprising: a first capacitor coupled between a first access line and a first plate; a first switching component 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Connie Yoha, whose telephone number is (571) 272-1799.  The examiner can normally be reached on Mon. - Fri. from 8:00 A.M. to 5:30 PM.  The examiner's supervisor, Alexander Sofocleous, can be reached at (571) 272-0635.  The fax phone number for this Group is (571) 273-8300. 
8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/CONNIE C YOHA/Primary Examiner, Art Unit 2825